Citation Nr: 1409788	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-02 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 22, 2013.

2.  Entitlement to staged rating in excess of 70 percent for PTSD from January 22, 2013.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania. 

The August 2010 rating decision granted the Veteran service connection and a 50 percent rating for PTSD, effective from June 26, 2006.  This rating decision also assigned a temporary 100 percent rating for VA inpatient PTSD treatment for the period from January 9, 2007 to April 1, 2007. 

An April 2013 rating decision granted an increased rating for PTSD from 50 to 70 percent, effective January 22, 2013. 

The Veteran has had a total disability rating based on individual unemployability (TDIU) in effect since June 26, 2006.


FINDINGS OF FACT

1.  From June 26, 2006 to January 22, 2013, the Veteran's PTSD reflected severe disability, resulting in depression, anger, aggressive behavior, poor concentration, poor short term memory, and social isolation resulting in an inability to establish and maintain effective relationships.

2.  The most probative evidence of record indicates that the Veteran's PTSD symptoms have not, at any time during the appeal, included total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  From June 26, 2006 to January 22, 2013, (other than from January 9, 2007 to April 1, 2007, when the Veteran had a temporary 100 percent rating assigned due to inpatient PTSD treatment) the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 70 percent rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's appeal arises from the Veteran's disagreement with the initial rating evaluations assigned following the grant of service connection.  In such cases the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as notice contained in the rating decisions and statements of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007). 

The record reflects that the Veteran's VA medical records and Social Security Administration (SSA) records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a hearing before a Veterans Law Judge.  The Veteran submitted an June 2008 medical opinion in support of his claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so. 

With respect to a October 2013 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2013 hearing, the Veterans Law Judge discussed the issue on appeal.  Information was obtained from the Veteran regarding the extent and frequency of his PTSD symptoms.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  The discussion during the hearing did not reveal any additional evidence that might be available that had not been submitted or sought.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the August 2010 rating decision on appeal, the RO granted service connection and assigned an initial 50 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective June 26, 2006.  In April 2013 the RO increased the Veteran's rating for PTSD to 70 percent, effective from January 7, 2013.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities pertinent to this claim: 

100% Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

70% Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

50% Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

The Veteran testified at his October 2012 hearing that he has trouble getting along with people including his son.  He reported that his wife is a nurse and that she is his caregiver.  He stated that his wife said that he stunk and she made him clean up before coming to the hearing.  He reported that he was in anger management classes and he reported memory problems.  He testified that sometimes he has suicidal thoughts.  

After a review of the evidence, including the Veteran's testimony, the Board concludes that the Veteran is entitled to a 70 percent rating for PTSD from the grant of service connection.  The Board further concludes that, other than from January 9, 2007 to April 1, 2007, when the Veteran had a temporary 100 percent rating assigned due to inpatient PTSD treatment, the criteria for a rating in excess of 70 percent rating have not been met. 

The Board finds that since June 26, 2006, the Veteran has at times had severe PTSD that resulted in impaired impulse control, and resulted in an inability to establish and maintain effective relationships, two of the criteria for a 70 percent rating for PTSD.  Severe PTSD was reflective by the Veteran's GAF score of 36 upon admission to a VA inpatient PTSD program in January 2007.  Symptomatology reflective of a 70 percent rating since the grant of service connection was also indicated by a June 2008 letter from the Veteran's VA psychologist.  The VA psychologist stated that the Veteran had been an outpatient in the VA PTSD program since June 2006 and that the Veteran had chronic and severe PTSD.  He noted that the Veteran had symptoms such as total social isolation, restricted affect with explosive anger, extreme physical and verbal aggressive behavior, poor concentration, and poor short term memory.  The VA psychologist stated that present GAF was 31, and GAF for the past year was 34.  He stated that the Veteran had no close friends and that even relationships with therapy group members was difficult.  He noted that the Veteran never got along well with supervisors or other employees, he was fired from most jobs and he had not worked since April 2006.  The VA psychologist opined that the Veteran was totally and permanently unemployable.  

The Board recognizes that much of the medical evidence from June 6, 2006, and prior to the assignment of a 70 percent rating on January 22, 2013, has not been reflective of symptomatology meeting the criteria of a 70 percent rating.  Regardless, the fact remains that at times since June 6, 2006, the Veteran has exhibited symptoms meeting the criteria for a 70 percent rating for PTSD.  Consequently, the Board finds that assignment of an initial rating of 70 percent is warranted from June 6, 2006 (other than from January 9 to April 1, 2007 when the Veteran had a temporary 100 percent rating assigned due to inpatient PTSD treatment).

The Board finds that the Veteran has not met the criteria for a rating in excess of 70 percent for PTSD at any time since the grant of service connection.  Although in his June 2008 letter the VA psychologist appeared to opine that the Veteran was totally and permanently unemployable due to his PTSD, a review of the records of actual treatment by this VA psychologist does not show that the Veteran's symptoms have approximated the level of disability contemplated by the criteria for a 100 percent rating for PTSD.  These records indicate that the Veteran had good communication skills, that he denied suicidal and homicidal ideation, and that the Veteran's PTSD symptoms were usually described as being from moderate to severe in nature.  

The Board further notes that the Veteran has been provided two VA PTSD medical examinations which have not indicated symptomatology reflective of a rating in excess of 70 percent.  On VA examination in March 2010 the examiner discussed the Veteran's difficulty getting along with people and described the Veteran's PTSD as severe, but the VA examiner assigned the Veteran a GAF of 55 which is indicative of moderate symptoms, and opined that the Veteran's PTSD did not result in total occupational and social impairment.  On VA examination the January 2013, the examiner noted that the Veteran had such symptoms as depressed mood; anxiety; panic attacks more than once a week; mild memory loss; difficulty in adapting to stressful circumstances, including work or worklike setting; and suicidal ideation.  The January 2013 VA examiner opined that the Veteran's PTSD symptoms were severe but only resulted in occupational and social impairment with reduced reliability and productivity.  

None of the medical evidence, including the VA examination reports and the numerous VA outpatient treatment records, indicates that the Veteran has experienced symptoms on par with those contemplated by the total rating, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Consequently, the criteria for a 100 percent rating for PTSD have not been met.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2013).  In this case, the Schedule is not inadequate; the criteria reasonably describe the Veteran's actual symptoms, which include depression, anxiety, panic attacks, disturbances of motivation and mood, and flattened affect.  The Schedule provides for a higher rating for the service-connected PTSD.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, as discussed above, the schedular criteria for a higher rating have not been shown.

In the case at hand, it is clear that the symptomatology attributable to the Veteran's service-connected PTSD met the criteria for a 70 percent rating, but no higher, for the entire appeal period (other than from January 9 to April 1, 2007 when the Veteran had a temporary 100 percent rating assigned due to inpatient PTSD treatment).  See Fenderson v. West, 12 Vet. App. 119 (1999).

ORDER

A 70 percent rating for PTSD is granted from June 26, 2006 to January 9, 2007, and from April 1, 2007, subject to the law and regulations governing the payment of monetary benefits. 

A rating in excess 70 percent (other than from January 9 to April 1, 2007 when the Veteran had a temporary 100 percent rating assigned due to inpatient PTSD treatment) for PTSD is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


